DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 7/15/2020, 4/2/2021 and 1/7/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-7, 9-15 and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 (for claim 1), 10 (for claim 2), 10-11 (for claim 3), 10 and 12 (for claim 4), 10 and 13 (for claim 5), 10 and 14 (for claim 6), 10 and 15 (for claim 7), 1 (for claim 9), 1 (for claim 10), 1-2 (for claim 11), 1 and 3 (for claim 12), 1 and 4 (for claim 13), 1 and 5 (for claim 14), 1 and 6 (for claim 15) and 1 (for claim 17) of U.S. Patent No. 10,715,415. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 9-15 and 17 are either a broader variation of claims of the Patent or covering the same scope as claims of the Patent. In addition, with respect to the various components of .
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 16 of U.S. Patent No. 10,715,415 in view of US 20130201909 by Bosch et al. (hereinafter Bosch) (IDS filed 7/15/2020).

	Regarding claim 8, claims 10 and 16 of the Patent teaches limitations of claim 8 and wherein the UPDATE message includes information identifying the specified IP route but does not explicitly disclose the UPDATE message includes network layer reachability information (NLRI) identifying the specified IP route.
	Bosch in the same or similar field of endeavor teaches an UPDATE message includes network layer reachability information (NLRI) identifying a specified IP route (¶ 67, BGP UPDATE message 600 conforms to MP-BGP and includes MP-REACH-NLRI 602 advertising a host route; ¶ 41, The host route may include a /32 route (i.e., a route prefix with length 32)…where the route prefix is an IP address). By modifying Patent’s teachings of the UPDATE message includes information identifying the specified IP route with Bosch’s teachings of an UPDATE message includes network layer reachability information (NLRI) identifying a specified IP route, the modification results in the UPDATE message includes network layer reachability information (NLRI) identifying the specified IP route.
. 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,715,415 in view of US 20130201909 by Bosch et al. (hereinafter Bosch) (IDS filed 7/15/2020).

	Regarding claim 16, claims 1 and 7 of the Patent teaches limitations of claim 16 and wherein the UPDATE message includes information identifying the specified IP route but does not explicitly disclose the UPDATE message includes network layer reachability information (NLRI) identifying the specified IP route.
	Bosch in the same or similar field of endeavor teaches an UPDATE message includes network layer reachability information (NLRI) identifying a specified IP route (¶ 67, BGP UPDATE message 600 conforms to MP-BGP and includes MP-REACH-NLRI 602 advertising a host route; ¶ 41, The host route may include a /32 route (i.e., a route prefix with length 32)…where the route prefix is an IP address). By modifying Patent’s teachings of the UPDATE message includes information identifying the specified IP route with Bosch’s teachings of an UPDATE message includes network layer reachability information (NLRI) identifying a specified IP route, the modification results in the UPDATE message includes network layer reachability information (NLRI) identifying the specified IP route.
. 

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,715,415 in view of US Patent 8,717,909 by Shekhar et al. (hereinafter Shekhar) (IDS filed 1/7/2022). 

Regarding claim 18, Patent’s claim 1 teaches limitations of claim 18 and a notification component limitation (Patent claim 1, transmitting a notification from the route injection server. Examiner correspond the portion of the route injection server that transmits the notification to the notification component) and the indication, the specified IP route has been injected to the multiple peer nodes, the notification, the advertised IP route was successfully injected into the multiple nodes of the BGP network but does not explicitly disclose an indication that the specified IP route has been injected to the multiple peer nodes, wherein the notification indicates the advertised IP route was successfully injected into the multiple nodes of the BGP network.
Shekhar in the same or similar field of endeavor teaches an indication that a specified route has been injected to multiple peer nodes, wherein a sent notification indicates the specified route was successfully injected into the multiple peer nodes of a BGP network (col. 2 lines 23-30, if the route is successfully installed at the two route target network control entities, the route reflector can receive an acknowledgement signal from each of the two route target network control entities, indicating a successful installation of the route at each of the two route target network control entities. In response to receiving both of the two acknowledgement signals, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent’s teachings with Shekhar’s above teachings. The motivation is satisfying a need for a mechanism to provide a route installation acknowledgement from receipts of a route based on BGP in a system (Shekhar col. 1 lines 31-34).

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,715,415 in view of US Patent 9,106,530 by Wang (IDS filed 7/15/2020).

Regarding claim 19, Patent’s claim 1 teaches the route injection server of claim 17.
Although Patent teaches the transmission component is configured to transmit information identifying the specified IP route via the UPDATE message (Patent claim 1, transmitting, from the route injection server to the one or more nodes of the IP network, an UPDATE message; claim 8, the transmitting an UPDATE message that includes information identifying the specified IP route) and a modified next hop field of the UPDATE message (Patent claim 8, the UPDATE message having a modified next hop field), Patent does not explicitly disclose the transmission component is configured to transmit NLRI identifying the specified IP route via a modified next hop field of the UPDATE message. 
Wang in the same or similar field of endeavor teaches a transmission component is configured to transmit network layer reachability information (NLRI) identifying a specified IP route via a modified next hop field of an UPDATE message (col. 12 lines 61-63, BGP UPDATE message 100 may represent an example instance of…message 26 of FIG. 2; fig. 2, shows message 26 being transmitted; col. 12 line 66 to col. 13 line 1, BGP UPDATE message include…MP-REACH-NLRI 104; fig. 5, an UPDATE message containing MP-REACH-NLRI 104 having NEXT-HOP field which has inserted a route 130.1.1.1; col. 9 lines 52-67, Control unit 32 may comprise one or more processors (not shown in FIG. 3) that execute software instructions…to perform the techniques described herein). By modifying Patent’s teachings of the transmission component is configured to transmit information identifying the specified IP 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent’s teachings with Wang’s above teachings. The motivation is ensuring distribution of routes in a network (Wang abstract). 

Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  change “further” in line 1 to “the operations further”.  Appropriate correction is required.
Claim(s) 6-7 is/are objected to because of the following informalities:  change “receiving” in line 2 to “the receiving”.  Appropriate correction is required.
Claim(s) 8 is/are objected to because of the following informalities:  change “the method” in line 2 to “the operations”.  Appropriate correction is required.
Claim(s) 14-15 is/are objected to because of the following informalities:  change “receiving” in line 1 to “the receiving”.  Appropriate correction is required.
Claim(s) 18 is/are objected to because of the following informalities:  change “multiple nodes” in line 7 to “multiple peer nodes”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: transmitting the UPDATE message to the each specified node of the multiple nodes, which is/are critical or essential to the practice of the invention but not included in the claim. Claim 1 recite that at each specified node of the multiple nodes that meets a specified route injection criteria defined by an entity that transmitted the request, installing the specified route in a routing table associated with the specified node but claim 1 does not recite that the each specified node of the multiple nodes, that meets a specified route injection criteria defined by an entity that transmitted the request, obtains the specified IP route from the UPDATE message which identifies the specified IP route. How would each specified node of the multiple nodes install the specified IP route if the specified IP route, which is identified in the UPDATE message, doesn’t get to the each specified node? Throughout the detailed description, in order for nodes, that meets the specified route injection criteria, to install the specified IP route, an UPDATE message that identifies the specified IP route is transmitted to/received at the nodes. Claims 2-7 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale. Claim 9 recite similar limitations of claim 1 and is thus rejected under similar rationale. Claims 10-15 fails to resolve the deficiency of claim 9 and are thus rejected under similar rationale.
Claim 2 recites the limitation "the other nodes that installed the specified IP route in an associated routing table" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the other nodes that installed the specified IP route in an associated routing table" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the advertised IP route" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret this limitation to be “the specified IP route” hereinafter for examination.
Claim limitations “a request component configured to receive…” and “a transmission component configured to transmit…” in claim 17 and “a notification component that sends…” in claim 18 and “the transmission component is configured to transmit…” in claim 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification recites that “functional modules or components that are implemented with a combination of software (e.g., executable instructions, or computer code) and hardware (e.g., at least a memory and processor)”. Since the above functions are specific computer functions, the specification must disclose an algorithm for these functions. A review of the specification fails to provide any sort of algorithm for the above functions and merely repeats what is claimed. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-5, 7, 9, 11-13, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,717,909 by Shekhar et al. (hereinafter Shekhar) (IDS filed 1/7/2022) and in view of US 20090106449 by Satterlee et al. (hereinafter Satterlee) (IDS filed 7/15/2020).

	Regarding claim 1, Shekhar teaches at least one non-transitory computer-readable medium whose contents, which when executed by a computing system communicatively coupled 
	receiving a request to inject a specified route to multiple nodes of the network (col. 10 lines 15-20, network management module 155 is configured to send an instruction to install the new route to route reflector 194 via an instruction signal, shown as signal 160 in FIG. 1. In some embodiments, a route that is intended to be installed at…network control entities within the switch fabric system; col. 10 lines 44-67, A new route included in an instruction to install can be associated with one or more route target network control entities, such that the new route is intended to be delivered to and installed at each of the route target network control entities…the route target network control entities associated with the new route can be indicated by the originator of the instruction to install using a route-target attribute included in the instruction to install; fig. 1, shows network system 100 with network control entities of access switches and NMM and RR of compute device); 
	transmitting a BGP message that includes information identifying the specified route (col. 17 lines 40-43, Consequently, route reflector 194 is configured to send an instruction to install the new route to network control entities 191 and 192, via a separate instruction signal to each, shown as signals 161 and 162, respectively, in FIGS. 4-5; col. 16 lines 17-21, route reflector 194 can be a BGP route reflector associated with the control plane of the switch fabric system 100, and can send an instruction to install a new route to a route target network control entity via a BGP instruction signal; col. 10 line 44, A new route included in an instruction to install); 
	and at each specified node of the multiple nodes that meets a specified route injection criteria defined by an entity that transmitted the request (col. 10 lines 44-67, A new route included in an instruction to install can be associated with one or more route target network 
	installing the specified route in a routing table associated with the specified node (col. 17 lines 47-52, In response to receiving the instruction to install the new route via the instruction signal, network control entities 191 and 192 are configured to install the new route accordingly. Specifically, network control entities 191 and 192 can store the route information in a data structure (e.g., a routing table, a database, etc.)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shekhar’s teachings with Shekhar’s one or more other embodiments. The motivation is satisfying a need for a mechanism to provide a route installation acknowledgement from receipts of a route based on BGP in a system (Shekhar col. 1 lines 31-34). 
	Although Shekhar teaches a network, a specified route, a BGP message, the installed IP route and other nodes of the network (fig. 1, shows other NCEs of network system 100), Shekhar 
	Satterlee in the same or similar field of endeavor teaches an IP network (¶ 14, An IP network is broadly defined as a network that uses Internet Protocol such as IPv4 or IPv6 to exchange data packets), a specified IP route (abstract, adds…a route for the sub-network; ¶ 29, network 200 comprises: sub-networks 220 and 221; Customer end point device with CE router functionality 102; and an IP/MPLS core network 110; ¶ 1, The present invention relates generally to communication networks and, more particularly, to a method and apparatus for providing dynamic route advertisement based on IP-Sec security associations on a packet network, e.g., an Internet Protocol (IP) network; ¶ 14, FIG. 1 is a block diagram depicting an exemplary packet network 100 related to the current invention. Exemplary packet networks include Internet protocol (IP) networks; ¶ 18, The above IP network is described to provide an illustrative environment in which packets for voice and data services are transmitted on networks), an BGP UPDATE message (¶ 31, BGP update Add) and a node that installs the specified IP route advertising the installed IP route to other nodes of the IP network (¶ 28, The PE router also dynamically advertises the added or deleted routes to its peer devices; fig. 2, shows advertisement of routes using BGP to router with BGP; abstract; ¶ 29; ¶ 1; ¶ 14). By modifying Shekhar’s teachings of a network, a specified route, a BGP message, the installed IP route and other nodes of the network with Satterlee’s teachings of an IP network, a specified IP route, an BGP UPDATE message and a node that installs the specified IP route advertising the installed IP route to other nodes of the IP network, the modification results in an IP network, a specified IP route, an UPDATE message and advertising the installed IP route to other nodes of the IP network.


	Regarding claim 4, the combination teaches the non-transitory computer-readable medium of claim 1, wherein the IP network utilizes a border gateway protocol (BGP) (Shekhar fig. 1, shows network system 100 with network control entities of access switches and NMM and RR of compute device; Satterlee ¶ 14, FIG. 1 is a block diagram depicting an exemplary packet network 100 related to the current invention. Exemplary packet networks include Internet protocol (IP) networks; fig. 1, shows packet network 100 including IP/MPLS CORE NETWORK; ¶ 29, The IP/MPLS core network 110 also includes various routers with Border Gateway Protocol (BGP)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Satterlee’s teachings of an IP network utilizes a border gateway protocol. The motivation is providing dynamic route advertisement on a packet network (Satterlee ¶ 1). 

	Regarding claim 5, the combination teaches the non-transitory computer-readable medium of claim 1, wherein the multiple nodes of the IP network include BGP peers within an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Satterlee’s teachings of multiple nodes of an IP network include BGP peers within an IP routing network. The motivation is providing dynamic route advertisement on a packet network (Satterlee ¶ 1). 

	Regarding claim 7, the combination teaches the non-transitory computer-readable medium of claim 1, wherein receiving a request to inject a specified IP route to the multiple nodes of the IP network (see rejection of claim 1) includes receiving the request from an external server of the entity (Shekhar col. 10 lines 15-20, network management module 155 is configured to send an instruction to install the new route to route reflector 194 via an instruction signal, shown as signal 160 in FIG. 1. In some embodiments, a route that is intended to be installed at…network control entities within the switch fabric system; fig. 1, shows a compute device of NMM and the compute device is external to access switches; col. 9 lines 59-61, For example compute device 300 can be a…compute node; col. 23 line 23, the compute nodes can be…servers) in order to dynamically change routing paths for mobile devices associated with the entity that are roaming on the IP network (given non-patentable weight since this is an intended result of a positively recited limitation and does not require step(s) to be performed and/or does not limit a claim to a particular structure).


	Claim 9 recite similar limitations of claim 1 and is thus rejected under similar rationale.

	Regarding claim 11, the combination teaches the method of claim 9, wherein a first node of the multiple nodes of the IP network, in response to the UPDATE message, installs the specified IP route in a routing table associated with the first node (Shekhar col. 17 lines 40-43, Consequently, route reflector 194 is configured to send an instruction to install the new route to network control entities 191 and 192, via a separate instruction signal to each, shown as signals 161 and 162, respectively, in FIGS. 4-5; col. 16 lines 17-21, route reflector 194 can be a BGP route reflector associated with the control plane of the switch fabric system 100, and can send an instruction to install a new route to a route target network control entity via a BGP instruction signal; col. 10 line 44, A new route included in an instruction to install; col. 10 lines 44-67, A new route included in an instruction to install can be associated with one or more route target network control entities, such that the new route is intended to be delivered to and installed at each of the route target network control entities; col. 17 lines 47-52, In response to receiving the instruction to install the new route via the instruction signal, network control entities 191 and 192 are configured to install the new route accordingly. Specifically, network control entities 191 and 192 can store the route information in a data structure (e.g., a routing table, a database, etc.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Satterlee’s teachings of an IP network, an UPDATE message and a specified IP route. The motivation is providing dynamic route advertisement on a packet network (Satterlee ¶ 1). 


	Claim 13 recite similar limitations of claim 5 and is thus rejected under similar rationale.
	Claim 15 recite similar limitations of claim 7 and is thus rejected under similar rationale.

	Regarding claim 17, Shekhar teaches a route injection server provisioned on a Border Gateway Protocol (BGP) network as a peer within the BGP network, the route injection server including a system, the system comprising (col. 9 lines 50-54, compute device 300 can be dedicated to hosting route reflector 322…In other words, compute device 300 can allocate all or substantially all of its computing resources (e.g., processing capacity and memory) to route reflector 322; col. 9 lines 59-61, For example compute device 300 can be a…compute node; col. 23 line 23, the compute nodes can be…servers; col. 2 lines 45-47, the route reflector can be a border gateway protocol (BGP) route reflector associated with a control plane of the multi-stage switch; col. 8 lines 11-12, route reflector 194 can be part of the control plane of the switch fabric system 100; fig. 1, shows switch network system 100; col. 16 lines 5-10, information…can be distributed within the control plane of the switch fabric system 100 using a target higher level protocol…such as, for example, a border gateway protocol (BGP)): 
	a request component configured to receive a request to inject a specified route to multiple peer nodes of the BGP network (col. 9 lines 50-54, all or substantially all of its computing resources (e.g., processing capacity and memory); col. 10 lines 15-20, network management module 155 is configured to send an instruction to install the new route to route reflector 194 via an instruction signal, shown as signal 160 in FIG. 1. In some embodiments, a route that is intended to be installed at…network control entities within the switch fabric system; col. 10 lines 44-67, A new route included in an instruction to install can be associated with one or more route 
	and a transmission component configured to transmit a BGP message that includes information identifying the specified route (col. 9 lines 50-54, all or substantially all of its computing resources (e.g., processing capacity and memory); col. 17 lines 40-43, Consequently, route reflector 194 is configured to send an instruction to install the new route to network control entities 191 and 192, via a separate instruction signal to each, shown as signals 161 and 162, respectively, in FIGS. 4-5; col. 16 lines 17-21, route reflector 194 can be a BGP route reflector associated with the control plane of the switch fabric system 100, and can send an instruction to install a new route to a route target network control entity via a BGP instruction signal; col. 10 line 44, A new route included in an instruction to install).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shekhar’s teachings with Shekhar’s one or more other embodiments. The motivation is satisfying a need for a mechanism to provide a route installation acknowledgement from receipts of a route based on BGP in a system (Shekhar col. 1 lines 31-34).
	Although Shekhar teaches a BGP network, a specified route and a BGP message, Shekhar does not explicitly disclose a BGP IP network, a specified IP route and an UPDATE message.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shekhar’s teachings with Satterlee’s above teachings. The motivation is providing dynamic route advertisement on a packet network (Satterlee ¶ 1). Known work in one field of endeavor (Shekhar prior art) may prompt variations of it for use in either the same field or a different one (Satterlee prior art) based on design incentives (dynamic 

	Regarding claim 18, the combination teaches the route injection server of claim 17, wherein the system further comprises: 
	a notification component that sends a notification to an entity that transmitted the request to the route injection server in response to receiving an indication that the specified IP route has been injected to the multiple peer nodes, wherein the notification indicates the advertised IP route was successfully injected into the multiple nodes of the BGP network (Shekhar col. 9 lines 50-54, all or substantially all of its computing resources (e.g., processing capacity and memory); col. 2 lines 23-30, if the route is successfully installed at the two route target network control entities, the route reflector can receive an acknowledgement signal from each of the two route target network control entities, indicating a successful installation of the route at each of the two route target network control entities. In response to receiving both of the two acknowledgement signals, the route reflector can be configured to send a third acknowledgement signal to the network management module; col. 11 lines 25-30, the acknowledgement request included in the instruction to install indicates to route reflector 194 that an acknowledgement is requested from route reflector 194 to network management module 155 on whether the route has been successfully installed at the intended route target network control entities or not; fig. 1, shows network system 100 with network control entities of access switches; col. 16 lines 5-10, information…can be distributed within the control plane of the switch fabric system 100 using a target higher level protocol…such as, for example, a border gateway protocol (BGP); Satterlee abstract, adds…a route for the sub-network; ¶ 29, network 200 comprises: sub-networks 220 and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Satterlee’s teachings of a specified IP route. The motivation is providing dynamic route advertisement on a packet network (Satterlee ¶ 1).

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar and Satterlee and in further view of EP 1881660 by Qian et al. (hereinafter Qian).

	Regarding claim 6, the combination teaches the non-transitory computer-readable medium of claim 1.
	The combination teaches receiving a request to inject a specified IP route to the multiple nodes of the IP network (see rejection of claim 1 above) includes receiving the request from an Internal requestor that transmits the request to inject the specified IP route (Shekhar col. 10 lines 15-20, network management module 155 is configured to send an instruction to install the new route to route reflector 194 via an instruction signal, shown as signal 160 in FIG. 1. In some 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Satterlee’s teachings of a specified IP route. The motivation is providing dynamic route advertisement on a packet network (Satterlee ¶ 1). Known work in one field of endeavor (Shekhar prior art) may prompt variations of it for use in either the same field or a different one (Satterlee prior art) based on design incentives (dynamic route advertisement on a packet network) or other market forces if the variations are predictable to one or ordinary skill in the art.
The combination does not explicitly disclose that the Internal requestor is an Internal Operation and Management (OAM) requestor.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Qian’s above teachings. The motivation is improving forwarding performance (Qian abstract). Known work in one field of endeavor (Qian prior art) may prompt variations of it for use in either the same field or a different one (Shekhar prior art) based on design incentives (improving forwarding performance) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Claim 14 recite similar limitations of claim 6 and is thus rejected under similar rationale.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar and Satterlee and in further view of US 20130201909 by Bosch et al. (hereinafter Bosch) (IDS filed 7/15/2020).

Regarding claim 8, the combination teaches the non-transitory computer-readable medium of claim 1, wherein the IP network is a BGP routed network (Shekhar fig. 1, shows switch network system 100; col. 16 lines 5-10, information…can be distributed within the control plane of the switch fabric system 100 using a target higher level protocol…such as, for example, a border gateway protocol (BGP); col. 1 lines 33, BGP in a switch fabric system; col. 16 lines 21-22, BGP can be implemented at the application layer; Satterlee ¶ 14, FIG. 1 is a block diagram depicting an exemplary packet network 100 related to the current invention. Exemplary packet networks include Internet protocol (IP) networks; fig. 1, shows packet network 100 including IP/MPLS CORE NETWORK; ¶ 29, The IP/MPLS core network 110 also includes various routers with Border Gateway Protocol (BGP)), and wherein the method further comprises: 
	provisioning a route injection server as a BGP peer within a control plane or application layer of the BGP routed network (Shekhar col. 9 lines 50-54, compute device 300 can be dedicated to hosting route reflector 322…In other words, compute device 300 can allocate all or substantially all of its computing resources (e.g., processing capacity and memory) to route reflector 322; col. 9 lines 59-61, For example compute device 300 can be a…compute node; col. 23 line 23, the compute nodes can be…servers; col. 2 lines 45-47, the route reflector can be a border gateway protocol (BGP) route reflector associated with a control plane of the multi-stage switch; col. 8 lines 11-12, route reflector 194 can be part of the control plane of the switch fabric system 100); 
	and transmitting the UPDATE message from the route injection server to the multiple nodes of the BGP routed network (Shekhar col. 17 lines 40-43, Consequently, route reflector 194 is configured to send an instruction to install the new route to network control entities 191 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Satterlee’s teachings of an IP network and an UPDATE message. The motivation is providing dynamic route advertisement on a packet network (Satterlee ¶ 1). 
	Although the combination teaches the UPDATE message includes information identifying the specified IP route (see rejection of claim 1), the combination does not explicitly disclose the UPDATE message includes network layer reachability information (NLRI) identifying the specified IP route.
	Bosch in the same or similar field of endeavor teaches an UPDATE message includes network layer reachability information (NLRI) identifying a specified IP route (¶ 67, BGP UPDATE message 600 conforms to MP-BGP and includes MP-REACH-NLRI 602 advertising a host route; ¶ 41, The host route may include a /32 route (i.e., a route prefix with length 32)…where the route prefix is an IP address). By modifying the combination’s teachings of the UPDATE message includes information identifying the specified IP route with Bosch’s 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Bosch’s above teachings. The motivation is ensuring convergence of network forwarding plane (Bosch abstract). Known work in one field of endeavor (Bosch prior art) may prompt variations of it for use in either the same field or a different one (Shekhar prior art) based on design incentives (ensuring convergence of network forwarding plane) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Claim 16 recite similar limitations of claim 8 and is thus rejected under similar rationale.
	
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar and Satterlee and in further view of US Patent 9,106,530 by Wang (IDS filed 7/15/2020).

	Regarding claim 19, the combination teaches the route injection server of claim 17.
	Although the combination teaches the transmission component is configured to transmit information identifying the specified IP route in the UPDATE message (see rejection of claim 17), the combination does not explicitly disclose the transmission component is configured to transmit network layer reachability information (NLRI) identifying the specified IP route via a modified next hop field of the UPDATE message.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wang’s above teachings. The motivation is ensuring distribution of routes in a network (Wang abstract). Known work in one field of endeavor (Wang prior art) may prompt variations of it for use in either the same field or a different one (Shekhar prior art) based on design incentives (ensuring distribution of routes in a network) or other market forces if the variations are predictable to one or ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20150043383 by Farkas et al. discloses PCE 309 then instructs EN A 302 to perform the appropriate actions in order to have the explicit path, i.e. Path 1 307 installed in the network and EN A 302 can send control PDUs to the other network nodes instructing them on installing the explicit path (see ¶ 43).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PETER P CHAU/Primary Examiner, Art Unit 2476